DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 3/17/2022. Currently, claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US Patent No.: 6,935,415 hereinafter “Peterson”) in view of Krantz (US Publication No.: 2011/0259561).
With respect to claim 1, Peterson discloses a heat exchanger plate (Fig. 1) comprising an upper heat exchange plate positioned above a lower heat exchanger plate (Col. 1, lines 10-15 plates are stacked on top of each other), each heat exchanger plate having: an edge area extending in a first direction (Fig. 2, edge of 1 extends in a first direction), a groove running in the first direction (Fig. 2, groove 6 runs along the edge in the first direction).
 Peterson does not disclose an edge area extending between the external wall of the groove and the edge wherein the external wall is in the form of a wavy shape having crests and trough, and wherein when the upper heat exchanger plate is arranged above the lower heat exchanger plate the crests of the external wall of the upper heat exchanger plate are offset in the first direction from the crests of the external wall of the lower heat exchanger plate.
Krantz teaches an edge area with a wavy shape having crests and troughs that can have any desired pattern (Para 0032). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the edge of Peterson with an edge area with wavy corrugations as taught by Krantz to aid in heat transfer and aligning the plates (Para 0032). 
With respect to claim 2, Peterson and Krantz teach the heat exchanger according to claim 1 as discussed above. Krantz also discloses wherein the edge area is a corrugated are having tops and valleys extending between the external wall of the groove and the edge (Para 0032 and Fig. 4) and wherein the crests are closer to the edge than the troughs and wherein at least in a middle section of the edge there is an equal number of crests and of tops (Fig. 4).
With respect to claim 3, Peterson and Krantz teach the heat exchanger according to claim 2 as discussed above. Krantz also discloses wherein the crests are arranged in a region of the tops (Fig. 4 and Broadly, everything on the plate is in the same region).
With respect to claim 4, Peterson and Krantz teach the heat exchanger according to claim 3 as discussed above. Krantz also discloses wherein the crests extend at least to an internal border of the corrugated area (Fig. 4).
With respect to claim 5, Peterson and Krantz teach the heat exchanger according to claim 1 as discussed above. Peterson also discloses that wherein the groove comprises a varying width (Fig. 2, width of 6 varies at 7).
With respect to claims 6 and 12-15, Peterson and Krantz teach the heat exchanger according to claims 1-5 as discussed above. Peterson also discloses wherein the internal wall is straight at least over a part of its lengths (Fig. in claim 1 above shows the internal wall is straight).
With respect to claims 7 and 16-19, Peterson and Krantz teach the heat exchanger according to claims 1-5 as discussed above. Peterson also discloses wherein the internal wall is not straight at least over a part of a length of the internal wall (Fig. 1, the internal wall of the groove extends around the plate 1 and therefore extends from the straight wall 3 and turns to extend around inlet and outlets 2).
With respect to claim 8, Peterson and Krantz teach the heat exchanger according to claim 1 as discussed above. Krantz also discloses wherein the crests and troughs are rounded (Fig. 4 shows the crests and troughs are rounded).
With respect to claim 9, Peterson and Krantz teach the heat exchanger according to claim 8 as discussed above. Krantz also discloses wherein the crests and troughs are in form of a sinusoidal wave (Fig. 4).
With respect to claim 11, Peterson and Krantz teach the heat exchanger according to claim 4 as discussed above. Peterson also discloses wherein the groove comprises a varying width (Fig. 2, groove 6 varies in width at 7).
With respect to claim 20, Peterson and Krantz teach the heat exchanger according to claim 2 as discussed above. Peterson also discloses wherein the valleys of the upper heat exchanger plate are arranged above the tops of the lower heat exchanger plate (The stacked plate arrangement means the top plate is above the bottom plate and therefore everything on the top plate is broadly arranged above)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US Patent No.: 6,935,415 hereinafter “Peterson”) in view of Krantz (US Publication No.: 2011/0259561) and further in view of Usami et al. (US Patent No.: 5,988,268 hereinafter “Usami”).
With respect to claim 10, Peterson and Krantz teach the heat exchanger according to claim 8 as discussed above. Peterson does not disclose wherein the crests and troughs are squared.
Usami teaches a groove that has squared crests and troughs (Fig. 1, 14a and 14b are squared). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the rounded crests and troughs or Peterson to be squared as taught by Usami to increase the strength of joining the gasket to the plate (Col. 4, lines 26-48).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the reference Krantz teaches the newly added claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763